Citation Nr: 1532543	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  98-08 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depressive disorder not otherwise specified (NOS).

2.  Entitlement to service connection for hip complaints/degenerative disc disease of the hips, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1981 to January 1993, including service in Southwest Asia during the Persian Gulf War from October 1990 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a February 1996 rating decision in which the RO denied the Veteran's claim for service connection for joint aches as due to an undiagnosed illness.  In a June 1998 rating decision, the RO, inter alia, continued the previous denial of service connection for multiple joint arthralgias, as due to an undiagnosed illness, and denied service connection for degenerative changes of the hips.  The Board notes that the RO recharacterized several issues in this June 1998 rating decision to comport with the Veteran's statements made during VA examinations conducted subsequent to the February 1996 rating decision.  

In January 1999, the Veteran testified during a Board hearing in Washington, D.C.  A hearing transcript of the hearing is associated with the record.

In March 1999, the Board, inter alia, remanded the claims for service connection for degenerative disc disease of both hips and multiple joint arthralgias for further action, to include additional development of the evidence.

In September 2002, the Veteran was notified that the Member of the Board (now, Veterans Law Judge (VLJ)) who conducted the January 1999 hearing was no longer employed by the Board and that he had a right to another hearing; the Veteran subsequently requested an additional Board hearing.  In February 2003, the Veteran testified during a hearing before the undersigned VLJ in Washington, D.C.  A transcript of the hearing is associated with the record.

In June 2003, the Board, inter alia, remanded the claims for service connection for degenerative disc disease of the hips and multiple joint arthralgias for further action, to include additional development of the evidence.

In a September 2007 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for PTSD.

In January 2008, the Veteran testified during a Board hearing before the undersigned VLJ in Washington, D.C.  A transcript of the hearing is associated with the record.

In April 2008, the Board, inter alia, remanded the claims for service connection for degenerative disc disease of the hips and multiple joint arthralgia, to include additional development of the evidence.

In August 2012, the Veteran again testified during a Board hearing before the undersigned VLJ in Washington, D.C.  A hearing transcript of the hearing is associated with the record.

In February 2013, the Board, inter alia, recharacterized the claim for service connection for PTSD and petition to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD to comport with the Veteran's assertions during his August 2012 hearing testimony.  The Board then remanded the petition to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD as well as the claims for service connection for PTSD, hip complaints and multiple joint arthralgia, for further action, to include additional development of the evidence.  
Also in June 2013, the Appeals Management Center (AMC), inter alia, granted the Veteran's claim for service connection for multiple joint arthralgia (i.e. right and left ankle disorders as well as right and left knee disorders) and awarded initial ratings for each such disability.  Those awards represent a full grant of the benefits sought with respect to the issue of service connection for multiple joint arthralgia.  As such, and since the Veteran has not expressed any disagreement with the June 2013 rating action, this issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  

In November 2013, the Board, inter alia, denied the claim for service connection for PTSD.  The Board then remanded the petition to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD as well as the claims for service connection for hip complaints and multiple joint arthralgia, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a February 2014 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

In August 2014, the Board requested an additional medical opinion on this case from the Veterans Health Administration (VHA).  This opinion was submitted in approximately November 2014.  The Board subsequently sought clarification of this opinion in November 2014 and March 2015 with clarifying opinions being received in November 2014 and March 2015.

In May 2015, the Veteran and his representative were provided a copy of the opinions and given 60 days to submit additional evidence or argument.  A response was received from the Veteran's authorized representative in June 2015.

In June 2015, the Veteran's representative filed a Motion to File Evidence Out of Time and requested that the Board accept additional argument from the Veteran.  The Board grants this motion and is considering the Veteran's arguments, which have been associated with the record, herein.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals VA treatment records dated through January 2014; such records were considered in the February 2014 SSOC.  The remaining documents in the Virtual VA file consists of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim decided herein have been accomplished.

2.  In a February 1996 rating decision, the RO denied service connection for a sleep disorder; although the Veteran perfected an appeal as to the recharacterized claim for service connection for depressive disorder, NOS, he withdrew his appeal in February 2003 prior to the issuance of a Board decision.

3.  No new evidence associated with the record since the February 1996 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for depressive disorder NOS, or raises a reasonable possibility of substantiating the claim.

4.  No bilateral hip disorder was shown in service or for many years thereafter; there is no credible evidence of continuity of symptoms of a bilateral hip disorder during and since service; and the only competent, probative evidence or opinion addressing whether there exists a medical relationship between any such disability and the Veteran's service weighs against the claim.



CONCLUSIONS OF LAW

1.  The RO's February 1996 rating action denying service connection for a sleep disorder, later recharacterized as depressive disorder NOS, is final.  38 U.S.C.A.     § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2014). 

2.  As pertinent evidence received the RO's February 1996 rating action is not new and material, the requirements for reopening the claim for service connection for a sleep disorder, later recharacterized as depressive disorder, NOS are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a bilateral hip disorder are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.            §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 
In this appeal, an April 2005 letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for service connection for degenerative joint disease of the hips while a November 2013 letter provided such notice regarding the information and evidence needed to substantiate the petition to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD.  These letters informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, a March 2006 and November 2013 letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The Board notes that these letters were provided after the issuance of the February 1996 rating decision, which denied service connection for a bilateral hip disorder as well as the June 2013 SSOC, which first adjudicated the petition to reopen a claim for service connection for acquired psychiatric disorder after the Board bifurcated the claim for service connection for PTSD in the February 2013 decision to more appropriately reflect the Veteran's contentions.

To the extent the April 2005, March 2006 and November 2013 notices were provided after the initial adjudication of the claim for service connection for a bilateral hip disorder and the petition to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD, the Veteran is not shown to be prejudiced by the timing of this notice.  Specifically, these claims were readjudicated in the February 2014 SSOC after the issuance of such letters.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

The Board notes the argument of the Veteran's representative, as detailed in a June 2014 submission, that the November 2013 notice letter was inadequate.  Specifically, the representative argues that this notice letter did not specifically explain why the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD was denied, did not explain when it was denied, and did not inform the Veteran of what additional evidence may be of assistance in overcoming the prior denial.  However, a review of the November 2013 letter indicates that it informed the Veteran that a June 1998 rating decision had denied his claim for service connection for a psychiatric disorder other than PTSD because the service medical records showed no evidence of a depressive disorder or objective evidence of sleep problems.  It also informed the Veteran that the evidence he submitted must be new and related to this fact and identified examples of such evidence, to include lay statements and treatment records.  Notably, there has been no allegation of prejudice from any notice deficiency, including the purported notice errors.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  This argument is therefore without merit.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the records includes the Veteran's VA outpatient and private records and the reports of VA examinations, as requested by the Board in its February 2013 and November 2013 remands, as well as the Veteran's service personnel records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also notes that the May 2013 RO Memorandum made a formal finding of unavailability of unit records from the 267th Quartermaster Company and that the Veteran acknowledged this unavailability in a May 2013 statement.  Finally, there are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection for a bilateral hip disorder and/or the petition to reopen a claim for an acquired psychiatric disorder other than PTSD, prior to appellate consideration, is required. 

The Board points out that that the Veteran was provided the opportunity to orally set forth his contentions during multiple hearing before the undersigned Veterans Law Judge and a retired Board member.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 1999 hearing, the presiding Board member enumerated the issues then on appeal, which included service connection for a bilateral hip disorder.  The Veteran provided testimony regarding his current symptoms and his post-service treatment.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the presiding Board member pertaining to the Veteran's current treatment.  Although the presiding Board Member did not explicitly suggest the submission of any specific additional evidence, in response to the testimony provided, both the presiding Board member and the undersigned Veterans Law Judge ordered additional development for the Veteran's claim.

In the February 2003 and August 2012 hearing, the undersigned Veterans Law Judge enumerated the issues then on appeal, to include service connection for a bilateral hip disorder and the petition to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD.  The Veteran provided testimony regarding his in-service and current symptoms related to both the hip and psychiatric disorders as well as his current treatment.  The hearing transcripts also reflects appropriate exchanges between the Veteran, his representative, and the undersigned pertaining to the Veteran's current treatment and the bases for denial of the claim.  In response to the Veteran's testimony, the Board recharacterized the issue on appeal to include a petition to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD and remanded the issues for further development.  

Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the presiding Board Member and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearings were legally sufficient. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

A.  Pertinent Statutes and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases such as arthritis shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R.                        § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 77 Fed. Reg. 63225 (2012). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A.          § 1117; 38 C.F.R. § 3.317(a), (b). 

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R.      § 3.317(a)(2). 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R.             § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).   Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Acquired Psychiatric Disorder other than PTSD

The Veteran's initial claim for service connection for poor sleep problems was denied in a February 1996 rating decision.  A June 1998 rating decision then recharacterized this claim as service connection for depressive disorder, NOS, claimed as sleep problems, and denied service connection.  The Veteran subsequently perfected an appeal as to this rating decision and a January 2002 SOC continued the denial of the claim for service connection for what had been recharacterized as an acquired psychiatric disorder.  However, the Veteran withdrew his appeal as to this claim in February 2003, prior to the issuance of a Board decision.

The evidence of record at the time of the February 1996 rating decision included service treatment records, various VA examination reports, VA treatment records dated through October 1999, various private treatment records and January 1999 hearing testimony.  Service treatment records were negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder and a December 1992 service discharge examination found the Veteran to be psychiatrically normal.  The Veteran did report frequent trouble sleeping in an accompanying December 1992 Report of Medical History (RMH).  In a January 1999 hearing, the Veteran testified that he had never felt depressed during service, that he did not complain about depression during service, that he did not seek treatment for a psychiatric disorder after service and that he had not been diagnosed with a psychiatric disorder.

Several VA examination reports were of record at the time of the February 1996 rating decision.  A May 1995 VA examiner deferred a possible diagnosis until further information was available.  An August 1997 VA examination report reflects a diagnosis of depressive disorder NOS, mild, with the onset correlating to the Veteran's tour in Desert Storm.  A June 1999 VA examination report reflected a diagnosis of rule-out dysthymic disorder but, in a September 1999 addendum opinion, this examiner determined that the Veteran did not have a psychiatric condition.  An August 2000 VA respiratory examiner found that the Veteran's obstructive sleep apnea had its onset during service based, at least in part, on his reported history of frequent trouble sleeping.

As stated above, the Veteran's initial claim for poor sleep problems was denied in a February 1996 rating decision while the recharacterized claim of service connection for depressive disorder, NOS, was denied in a June 1998 rating decision.  The basis of the February 1996 denial was that the record did not establish that the condition was incurred in or aggravated by service or that psychosis had been present to a degree of 10 percent or more within one year of service discharge.  This rating decision also noted that the service treatment records and current psychiatric examination did not identify any evidence of a neurosis, psychosis or sleep problem.  A June 1998 rating decision denied the claim for service connection for depressive disorder NOS as the record did not establish that the psychiatric condition began during service.  The Veteran perfected an appeal as to the denial of this claim but withdrew his appeal in February 2003, prior to the issuance of a Board decision.  Hence, the February 1996 denial of the claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

However, in approximately February 2014, the Veteran's service personnel records, as well as additional service treatment records, were associated with the record. 
Thus, it appears that these personnel records and additional service treatment records were not associated with the record at the time of the February 1996 rating decision.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R.  § 3.156(c)(1)(i).  However, the newly-associated service treatment and personnel records are not relevant to the claim for service connection for an acquired psychiatric disorder other than PTSD, as they do not address whether there were any in-service psychiatric complaints, or any relationship between the Veteran's current depressive disorder, NOS and service. Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon these additional service treatment and personnel records. 

Evidence added to the record since February 1996 includes additional VA outpatient records, various private treatment records, SSA records, additional statements by the Veteran and his wife in support of his claims, and the August 2012 hearing testimony.

Such clinical evidence reflects the Veteran's complaints of depression in a March 2008 VA treatment note and a diagnosis of depressive disorder, NOS.  A May 2013 VA PTSD Disability Benefits Questionnaire (DBQ) report contains a diagnosis of depression, NOS.  An undated psychiatric evaluation conducted in conjunction with a SSA application also reflects a diagnosis of depressive disorder, NOS.  An October 2012 opinion from Dr. T. T., a private psychologist, indicated that the Veteran's psychological symptoms were encompassed by a diagnosis of PTSD and that PTSD was a more viable differential diagnosis than depression; no etiology opinion as to depression was provided.  

In a February 2007 statement, the Veteran's wife indicated that she had talked with the Veteran about his stress related to the military.  In an August 2012 hearing, the Veteran testified that he did not experience depression or insomnia prior to service in the Gulf War and that he had experienced trouble sleeping at night due to panic in service.

While the Board finds that the foregoing medical evidence is 'new' in that it was not previously before agency decisionmakers, the Board also determines that this evidence is not 'material' for purposes of reopening the claim for service connection.  Simply stated, the evidence does not relate to any basis for the prior final denial-that the evidence did not support a finding that there exists a medical nexus between current depressive disorder, NOS and service.

As for the statements of the Veteran , his wife and/or his representative that the Veteran has current depressive disorder that is medically-related to service, the Board points out that similar assertions were before the AOJ at the time of the last final denial.   As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge and his wife and his representative are competent to report their observations of the Veteran's symptoms.  See Jandreau, supra; Buchanan, supra.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the matter of medical diagnosis for a disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran, his wife and his representative are not shown to be other than a layperson without appropriate medical training and expertise to competently diagnose depressive disorder, or to opine as to the etiology of any such disabilities, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).   

The Board notes the argument of the Veteran's representative, as detailed in the June 2014 submission, that the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), is applicable to the instant claim and warrants an award of benefits.  In this case, the Court held that a claim for service connection for PTSD encompasses all psychiatric disabilities reflected in the record.  However, this holding applies only to original or reopened claims for service connection rather than petitions to reopen.  Moreover, the current record reflects multiple diagnoses of depressive disorder, NOS but does not otherwise reflect diagnoses of an acquired psychiatric disorder other than PTSD.  The Board also notes that the Veteran's claim for service connection for PTSD had been previously denied in its November 2013 decision.  Therefore, the Court's holding in Clemons is inapplicable to the instant matter and this argument is without merit.

With regards to the Veteran's argument, as detailed in a June 2015 submission,
 that the record also reflects a diagnosis of dysthymic disorder and that such diagnosis correlates to his service in the Gulf War, the Board notes that a June 1999 VA examination report does reflect an Axis I diagnosis of rule-out dysthymic disorder.  However, this June 1999 VA examination report and diagnosis of rule-out dysthymic disorder were considered in the February 1996 rating decision, prior to the Veteran withdrawing his claim in January 2003.  Thus, this evidence is not new and cannot constitute new and material evidence sufficient to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for depressive disorder, NOS are not met, and the February 1996 AOJ denial of the claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

C.  Bilateral Hip Disorder

The Veteran contends that has a current bilateral hip disorder resulting from service, specifically as a result of the physical training he performed.  In the alternative, he contends that his bilateral hip disorder is the result of an undiagnosed illness.

Service treatment records were negative for complaints, treatments or diagnoses related to any hip disorder.  A December 1992 service discharge examination found the Veteran's lower extremities to be normal and he denied arthritis in an accompanying RMH.

VA examination reports dated in May 1995, April 1997 and November 2003 were negative for complaints, findings or diagnoses related to any hip disorder.

A report of a January 1998 VA joints examination reflects the Veteran's complaints of hip pain that he attributed to his lower back pain as well as radiation around the beltline.  An accompanying bilateral hip X-ray revealed very minimal degenerative changes.  An impression of mild underlying degenerative arthritis involving both hips was made.  No etiology opinion was provided.

A May 2009 VA examination report reflects the Veteran's reports that he did not recall any injury to the left hip but throughout the years of running and doing heavy physical training he started to experience pain in the left hip.  Following a physical examination, a diagnosis of left hip degenerative disease was made.  No etiology opinion was provided.

A May 2013 VA examination report reflects that, following a physical examination and a review of the Veteran's claims file, that the examiner opined that it was less likely than not that the Veteran's right hip degenerative joint disease had its onset in or was otherwise medically related to service.  The examiner reasoned that there was no documentation of a severe in-service hip injury that would increase the risk of developing such a condition.  In a January 2014 VA addendum opinion, the examiner opined that there was no documentation in support of the Veteran's contention that he had injured his right hip while stationed in Germany.

A VHA opinion from Dr. A. O., an orthopedic surgeon, indicates that there was no documentation to support any hip related injury during service and that the Veteran had complained of joint aches, rather than specific hip pain, in August 1995.  The physician noted that the Veteran was seen in January 1998 for multiple joint pains with no mention of hip examination and that the documented mild arthritis in both hips based on X-ray films without any specific details of radiographic findings related to arthritis, as such, it was not clear how accurate the diagnosis of mild hip arthritis in both hips could be established.  The physician further noted that the Veteran was seen again in May 2009, that he had reported left hip pain with no recollection of injury, that no detailed hip examination was undertaken and that radiographic findings showed degenerative changes in the left hip only.  This physician also noted that a May 2013 VA examination report had been completed by a Physician Assistant and noted that there was right degenerative process but no prior right hip service related injury could be located in the records.  The physician noted that at no time, according to the medical records, was the Veteran assessed by an Orthopedic surgeon.  The physician opined that it was therefore not at least as likely as not that the Veteran's right and left hip degenerative disease was service related.  This opinion was undated but was received by VA in August 2014.

In a November 2014 addendum opinion, Dr. A. O. opined that the Veteran's right and left hip degenerative disease was not at least as likely as not service related based on the subjective and objective pattern previously described and in the medical documentation.

In a March 2015 addendum opinion, Dr. A. O. opined that it was not at least as likely as not that the Veteran's right and left hip disorder was caused or aggravated by the notable service connected disability based on his medical experience as an orthopedic surgeon and review of the medical literature in Pub Med and Google Scholar search.  Finally, the physician opined that it was not likely that the left and/or right hip arthritis manifested to a compensable degree within one year of service discharge as the May 1995 VA examination was silent for a pattern of a left or right hip clinical condition.

During a January 1999 hearing, the Veteran testified that he was given a hip X-ray in approximately 1995.  In a February 2003 hearing, the Veteran testified that he had experienced intermittent problems with his hips while running physical training and that he believed that he had sought treatment for his hips.  In an August 2012 hearing, the Veteran did not provide any testimony regarding his bilateral hips.

In a June 2005 statement, the Veteran's wife indicated that she had known the Veteran since 1992 and that he had complained of joint aches and pain on several occasions.  A November 2013 statement from T.O. indicates that he had met the Veteran through the American Legion had has witnessed the physical stress that he experienced on a daily basis due to hip pain.

The Board notes, initially, that that diagnosed bilateral hip degenerative joint disease are distinct and diagnosable clinical entities, and thus any grant of service connection under the provisions of 38 U.S.C.A. § 1117 related to an undiagnosed illness or other qualifying chronic disability is therefore precluded.

With respect to the post-service medical records, the first clinical evidence of hip arthritis was in January 1998, more than five years after service discharge.  Such is clearly well beyond the one-year post-discharge period for establishing service connection for arthritis on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, the VHA physician found that such arthritis did not manifest to a compensable degree within one year of service discharge as the May 1995 VA examination report was silent for a pattern of left or right hip clinical condition.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  


The Board notes the VA examiner's opinion, as reflected in the November 2013 opinion and January 2014 addendum opinion, that the Veteran's right hip disorder was less likely than not had its onset in or was otherwise medically related to service as there was no documentation of a severe in-service hip injury that would increase the risk of developing such a condition.  However, this VA examiner did not discuss the relevance or import of the Veteran's lay statements regarding hip pain in service and immediately following service nor did she discuss relevance or import of his lay statements regarding sustaining a repetitive hip injury while performing physical training.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).   This opinion is therefore afforded little, if any, probative weight.

Therefore, the only competent, probative opinion to address the medical relationship, if any, between the bilateral hip degenerative joint disease diagnosed many years post service and the Veteran's service weighs against the claim.  The VHA physician who provided the August 2014 opinion as well as November 2014 and March 2015 addendum opinions explicitly rendered conclusions that weigh against a finding of service connection for current bilateral hip disorder.  Such opinion clearly was based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).   Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current bilateral hip degenerative arthritis and service-and the Veteran has not presented or identified any such existing evidence or opinion.

In fact, the only evidence that tends to support the claim consists of the Veteran's own assertions.  In connection with this appeal, the Veteran has asserted that he has suffered from hip pain continuously since his service.  However, in a December 1992 discharge RMH, the Veteran denied that he currently had, or that he ever had, arthritis.  Further, the Veteran indicated that he never had any illness or injury other than those already noted and that he had not treated himself or any illness other than minor colds.   In light of these contradictory statements-as well as the absence of any documented complaints referable to the hips for many years post-service-the Board finds that any current assertions as to in-service hip symptoms, and a continuity of symptoms after service, are deemed to be not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony). 

Furthermore, as for any direct assertions by the Veteran, his friend, his wife and/or representative that there exists a medical relationship between current bilateral hip disorder and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones, supra.  Although lay persons are competent to provide opinions on some medical issues (see Kahana, supra), here, the etiology of the a bilateral hip disorder at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  As the Veteran, his friend, his wife and/or his representative is not shown to be other than a layperson without appropriate training and expertise, they are not competent to render a probative (i.e., persuasive) opinion the complex medical matter upon which this claim turns.  Id.  As, in connection with this claim, lay assertions as to the etiology of the disability for which service connection is sought have no probative value, the Board points out that the Veteran, his friend, his wife and/or his representative can neither support his claim, nor counter the competent, probative opinions of record, on the basis of lay assertions, alone. 

For all the foregoing reasons, the Board finds that the claim for service connection for a bilateral hip disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  



ORDER

As new and material evidence has not been received to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD, the appeal as to this matter is denied.

Service connection for hip complaints/degenerative disc disease of the hips, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


